11/16/2818 16:36 6194564237 SD SUPERIOR COURT

PAGE 1/81

From: lin Letom “roe ne Se LAB- oe Document 1- ae Bbdekdleoe nepaget Dediarerergen’ of: 1 .

ee SUPERIOR COURT: OF. “CALIFORNIA, COUNTY OF SAN DIEGO™ Lo FRR GOURE USE DNEY

\._ [PEOPLE OF THE STATE OF CALIFORNIA

 

a “Address:

 
 
 

      

 

‘Tj CENTRAL OMISION, GENTRAL COURTHOUSE, 1100 UNION ST, SAN DIEGO, GA 92101 - oe ’ = i
CENTRAL DIVISICN, KEARNY MESA, 8960, CLAIREMONT MESA BLVD. SAN DIEGO, CA 92123. F Cte oft
FAST COUNTY DIVISION, 250 E, MAIN 8T., EL CAJON, GA 92020 : sSisittiun D)
FORTH COUNTY DIVISION, 228 5, MELROSE DR., SUITE 600, VISTA, CA 92081 ”

MOTH COUNTY DIVIBION, 226 &, MELROSE DR, ANNEX BUILDING, SUITE 360 Vista. ¢ CA 92081, on N
| SOUTH COUNTY. DIVISION. 500 SRD AVE, CHULA VISTA, CA 81810 oe ov 6 1 208

 

   

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

aaa — ces ye . -,Deply
Co [DEFENDANT ee Oe eae UNTY DIVISION
“> [francisco E. Schartt : ee .
“MISDEMEANOR AND INFRACTION ee we SUPERIOR COURT CASE TOWBER a.
. “ GOUNTERIFAX ARRAIGNMENT FORM” es Naar ag agg ge
“© Motaontey SVE 2235600): CVG, 12954) een
pate of Offense: 8/10/2018 see —— _ Tenet 1 ate048
~IEQASE NUMBER I6, UNKNOWN: ° . Mead RE TANS I a me
- Rotendants Name (Fist, wtladle. Lath _- ee Date of Birth;
PBgpmt ee ue ay eee Bi Zip Gada meee

 

. STTORNEY STATEMENT. This case meets all San Diego Superior Court GountenFAX arraignment criteria as stated in the Misdemeanor and

. Tfraction Counter Fax Arraignment Criteria fern (S08C Form #CRM-1 40). ‘t have react this faim and make-the representations and agreements

thereby, 01 represent that the defendant ig NOT IN CUSTODY and that | am authorized by the defendant, and do hereby enter my- general”
-'papearance in this case on behalf of the defandant, to enter a NOT-GUILTY ples, WAIVE reading of complaint, WAIVE time for irial and deny

. 2 any prabation viglations, prone or allegations, 1 further agred to appear ori the date and time assigned by th the court as # indicated f below. .

©. Di Reauest an intorpreter far court proceedings. ‘Language: _
DL OBMAND Jury Trial a WAIVE tury Trl oe

  

 

 

 

oo Atomey’s Name; 3 Jason L Aldrich ve a ee 8 _ State Bar Number: 213878

“ Telephone Number (619) 36 Ti

 

“WARRANT STATUS: RECALLED t.

a “O. THE FORM HAS BEEN REJECTED AND RETWANED D BECAUSE: (see attached spse Form 1 HRM. 142) *

: i. Address: PO Box 211027 Cc te a Chui Vista, oo — CA, oo ggstg oo

 

 

Bhat | Mego ve Gi eo BIRR pode

FAX Number (888) 508-9130 _

- Date(s) attorney ia unaval able to appear (within. 50 days): ‘Nov. 5, 48, 19, 2 Dec. 44, 47, 18, 19, 24, 26, 21, 28. Bt Jan 2
Note that the court may consider, but is, net required f to  soeammerie, the attomey’s s sahedule,

“spateNiov. 1, 2018

 

     
    
   
 

 

. we at

 

 

 

 

 

( FOR COURT USE OMLY ee ,
"APPEARANCE set or . COURT TRIAL A Me ce = nce an ———
J ee Type of Heaing. oe vee Tae ms re
. - APPEARANCE cat wr. ‘on. cee din dept.
os , Ds -Tyse of rearing 0 vo . Mes ‘Data oe, : poe ,
| oO FUTURE DATE VACATED: . a oo fon ATTORNEY’ NOTIFIED:

 

ne LOCATION. ‘OF. APPEARANCE: - “
ve , a CENTRAL DVISLON, “CENTRAL GOLATHOUSE. 1100 UNION BT SAN DIEGe. cA a%01 ”
mn CENTRAL DIVISION, KEARNY MESA, 6950 CLAIREMONT MESA Bl vO., SAM BIESO, cAgeia4. "
EAST COLINT'Y CIVISION, 280 E. MAIN ST. BL CAJON, GA92020 °° ,
NORTH COUNTY DIVISION, 225 5. MEL ROGE OF, BUITE 500, VISTA, £4 82084
— ELNORTH GOUNTY DIVISION, 325 §, MELROSE DR. ANNEX BUILDING, SUITE 80, MIBTA, oA ROBT

. il SOUTH c QUN ry BIMIBION, 5a ani ANE., Gril, AMIETA, OA arg,

: RELEASE STATUS. Ps own Recogrizance, Oo} Cash Bail Posted, ‘continued |

    

Ole Bal t Bore Poste, sertoued

 

_* “OATE me “Shenee masls a ~ ! He ct
4 GASE 18 NOT FILED WITH THE COURT AT: THES TIME. THE DEFENDANT MIST APPEAR I IN Y COURT a AT THE BUSINESS QFFICE
me (ON THE. DATE AND TIME NOTER ON CITATION OR RELEASE BOCUMENT. ° me ct ‘

 

 

. By one Order sof the San biego Superior Court Ht Presiding sudge.. _ PETER & ee SODEH cs 1 6 28 “t. Cooke

"BINGE CRM-144 cay, 57718) , vee WISDEMEANOR ANDINFRACTION
*Manelstary Foor - a nee COUNTERIFAX ARRAIGNMENT. FORM ”

   
